
	
		I
		112th CONGRESS
		1st Session
		H. R. 2002
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to permit disabled
		  or injured members of the Armed Forces to transfer Post 9/11 Educational
		  Assistance benefits after retirement, and for other purposes.
	
	
		1.Service-Connected Death,
			 Disability, or Injury Exception for Transferability of Post 9/11 Veterans
			 Educational Assistance benefitsSection 3319 of title 38, United States
			 Code, is amended—
			(1)in subsection (b)—
				(A)by striking
			 (b)
			 Eligible
			 individuals.—An
			 individual, and inserting the following:
					
						(b)Eligible
				Individuals
							(1)In
				generalAn
				individual
							;
				(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B) and moving them two ems to
			 the right; and
				(C)by adding at the
			 end the following new paragraph:
					
						(2)Approval after
				death in line of dutyNotwithstanding the service requirements
				under paragraph (1), an individual referred to in subsection (a) shall also
				include an individual who elected to transfer educational assistance as
				described in subsection (a) but whose application for such transfer was not
				approved before such individual died in line of
				duty.
						;
				and
				(2)in subsection
			 (f)—
				(A)by striking
			 (1)
			 Time for
			 transfer.—Subject to
			 and inserting the following:
					
						(1)Time for
				transfer
							(A)In
				generalExcept as provided in
				subparagraph (B) and subject to
							; and
				
				(B)by adding at the
			 end the following:
					
						(B)Exception
							(i)Time for
				transfer for service-connected disability or injury in line of
				dutyThe limitation under subparagraph (A) with respect to the
				time to transfer entitlement benefits under this section shall not apply if an
				individual is discharged or released from active duty in the Armed Forces in
				accordance with section 3311(c)—
								(I)due to a
				service-connected disability; or
								(II)after sustaining
				an injury in line of duty that requires hospital, nursing home, or domiciliary
				care or treatment.
								(ii)Extended period
				of eligibilitySuch
				individuals may transfer entitlement benefits under this section—
								(I)before the end of the 36-month period
				beginning on the date of discharge or release from active duty in the Armed
				Forces; or
								(II)before the end of the 48-month period
				beginning on the date of such discharge or release if the Secretary concerned
				determines special circumstances exist.
								(iii)Alternative
				period of eligibilityFor individuals described in subparagraph
				(B)(i) who were discharged or released from active duty in the Armed Forces
				after August 1, 2009 but before the date of the enactment of this subparagraph,
				the extended periods of eligibility described in subparagraph (ii) shall begin
				on the date of the enactment of this subparagraph.
							(C)Additional
				opportunity to make electionAn individual described in subparagraph
				(B)(i) may elect to transfer the individual’s entitlement under subsection (a),
				or to make changes to the dependent or dependents designated as the transferee
				or transferees of the individual’s entitlement under this section, one or more
				times during the time period referred to in subparagraph
				(B)(ii).
						.
				2.Effective
			 DateThe amendments made by
			 this Act to section 3319 of title 38, United States Code, shall apply with
			 respect to individuals who became eligible to transfer benefits under such
			 section on or after August 1, 2009.
		
